Per Curiam.
On December 26, 1969, defendant Sylvester
McEwen pled guilty to larceny in a build*684ing, MCLA § 750.360 (Stat Ann 1954 Rev § 28.592), before Kent County Circuit Judge Stuart Hoffius. On February 17, 1970, he was sentenced to 18 months to 4 years in prison.
Defendant was observed in a J. C. Penney store in Kentwood placing a man’s suit under his coat. He was arrested upon leaving the storé without paying for the suit.
On appeal, defendant alleges that he was denied trial counsel contrary to GCR 1963, 785.3(1). A review of the record reveals that the defendant twice refused the offer of legal representation. This amounts to a knowing and intelligent waiver of counsel. People v. Stearns (1968), 380 Mich 704.
Affirmed.